     Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 1 of 7 FILED
                                                                    PageID
                                                                       IN
                                                                           #: 1
                                                                                        OPEN COURT


                                                                                   tcc i s ?0,g
Gl\{/SK
                                                         -CHARLES R. DIARD, JR
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA              CLERK
                                SOUTHERN DIVISION

 UNITED STATES OF' AMERICA                       ¿

                                                 ,r
                                                         cRrM. No. lQ*éD Eo?-
                                                         usAo No. 18R00089
                                                                                     kÞ
                                                 ¿
 v
                                                 *       VIOLATIONS:       18 USC $ 666(a)(1)(A)
 JAMES ANTUAN BLACKMAN                           *                         r.8 usc $ 1343
                                                 ú
                                                                           18 UsC $ 1es7(a)



                                            INDICTMENT

THE GRAND JURY CHARGES:

                                        INTRODUCTION

At all times material to this Indictment:

        1.    Defendant JAMES ANTUAN BLACKMAN was the Chief of Staf?Administrative

Assistant to the Mayor of Prichard, Alabama, from in or about November 2016 until on or about

January 16,2018. As the Chief of Staf?Administrative Assistant to the Mayor, defendant JAMES

ANTUAN BLACKMAN was an agent of the City of Prichard, Alabama, alocal government that

received in excess of $10,000.00 under a Federal program involving a grant, contract, subsidy,

loan, guarantee, insurance, or other form of Federal assistance during each year material to this

Indictment.

        2. Beginning in or about November 2016, and continuing until in or about January 2018,

defendant    JAMES ANTUAN BLACKMAN used his position with the City of Prichard to enrich

himself by diverting to his personal benef,rt approximately $200,000.00 in money and property

belonging to, and in the care, custody, and control of, the City of Prichard.

        3.   Defendant JAMES ANTUAN BLACKMAN enriched himself by submitting false

invoices to the City of Prichard and causing the City to issue checks, which he then took and

                                                  I
   Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 2 of 7                     PageID #: 2



deposited into bank accounts that he controlled.

          4.   Defendant JAMES ANTUAN BLACKMAN also enriched himself by taking and

depositing checks payable to the City of Prichard, and checks payable to other entities that were

in the care, custody and control of the City of Prichard, into bank accounts that he controlled.

          5.   Defendant JAMES ANTUAN BLACKMAN also enriched himself by using his

position with the City of Prichard to divert ownership of real property located on Outlaw Road,

Herndon Avenue, and Stoval Street from the City of Prichard for his personal benefit.

                                            COUNT ONE
                        Theft Concerning Programs Receiving Federal Funds
                          Title 18, United States Code, Section 666(aXlXA)

          6.   The allegations in paragraphs 1 through 5 of this Indictment are realleged as though

fully   set forth herein.

          7.   From in or about November 2016, and continuing until in or about January 2018, the

exact dates being unknown, within Mobile County in the Southern District of Alabama, and

elsewhere, defendant

                                  JAMES ANTUAN BLACKMAN,

being an agent of the City of Prichard, Alabama, a local government that received in excess        of

$10,000.00 under       a Federal program involving a grarrt, contract, subsidy, loan, guarantee,

insurance, or other form of Federal assistance during a one year period, did embezzle, steal, obtain

by fraud, knowingly convert without authority to the use of any person other than the rightful

owner, and intentionally misapply property worth at least $5,000 and owned by and under the care,

custody, and control of the City of Prichard; that is, defendant JAMES ANTUAN BLACKMAN

used the methods described       in paragraphs 3 through 5 of this Indictment to unlawfully take

approximately $200,000.00 of the City of Prichard's money and property.


                                                   2
    Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 3 of 7                       PageID #: 3



          All in violation of Title   18, United States Code, Section 666(a)(1)(A)

                               COUNTS T\ilO THROUGH SEVENTEEN
                                                Wire Fraud
                                Title 18, United States Code. Section 1343

          8.   The allegations in paragraphs 1 through 5 of this Indictment are realleged as though

fully   set forth herein.

          9. From in or about November 2016, and continuing to in or about January 2018, the exact

dates being unknown, within Mobile County in the Southern District of Alabama, and elsewhere,

defendant

                                      JAMES ANTUAN BLACKMAN

devised and intended to devise a scheme and artifice to defraud the City of Prichard and others,

and to obtain money and property belonging to the City of Prichard and others, by means of

materially false and fraudulent pretenses, representations, and promises.

                                   Purpose of the Scheme and Artifice

          10. It    was     a part of the scheme and artifice that     defendant JAMES ANTUAN

BLACKMAN would and did use his position with the City of Prichard to enrich himself by

diverting to his personal benefit approximately $200,000.00 in money and property belonging to,

and in the care, custody, and control of, the City of Prichard.

          11. It was a further part of the scheme and artifice that defendant JAMES ANTUAN

BLACKMAN would and did enrich himself by submitting false invoices to the City of Prichard

and causing the City to issue checks, which he then took and deposited into bank accounts that he

controlled.

          12. It was a fuither part of the scheme and afüftce that defendant JAMES ANTUAN

BLACKMAN would              and did enrich himself by taking and depositing checks payable to the City


                                                     a
                                                     J
   Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 4 of 7                         PageID #: 4



of Prichard, and checks payable to other entities that were in the care, custody and control of the

City of Prichard, into bank accounts that he controlled.

        13. It was a further part of the scheme and artifice that defendant JAMES ANTUAN

BLACKMAN would and did enrich himself by using his position with the City of Prichard to

divert ownership of real property located on Outlaw Road, Hemdon Avenue, and Stoval Street

from the City of Prichard for his personal benefit.

                                     The   \ilire Communications

        14. On or about the date listed below for        each count,   in Mobile County in the Southern

District of Alabama, and elsewhere, defendant

                                  JAMES ANTUAN BLACKMAN,

for the purpose of executing the above-described scheme and artifice to defraud and attempting to

do so, did cause to be transmitted in interstate commerce, by means of a wire communication,

certain signs and signals; that is, defendant JAMES ANTUAN BLACKMAN caused an interstate

communication between Alabama and another state when he deposited the check described below

for each count into   a bank account he controlled.


       15. The allegations of paragraphs     8   through 14 of this Indictment are realleged for each of

Counts Two through Seventeen of this Indictment as though fully set forth therein.

     COUNT                    DATE                CHECK             PAYEE              AMOUNT
                                                 NUMBER
       Two              January   Il,2017          36600         Cedar Grove            $5,000.00
                                                                  Lodse 722
       Three            January 20,2017            36633          Real Deal             $7,996.00
                                                                  Transport
       Four             February 20,2017           36872               Hunt's           $3,000.00

       Five              March 20,2017             38039               Hunt's           $3,000.00

        Six               ApriI17,2017             38185               Hunt's           $3,000.00

                                                     4
    Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 5 of 7                           PageID #: 5



          Seven               }.4.ay   9,2017         38373          Real Deal             $12,000.00
                                                                     Transport
          Eight               }l4ay 72,2017           3839s          Real Deal              $6,500.00
                                                                     Transport
          Nine                I|/:ay 17,2017          38406       Port City Trailer         $4,145.00

           Ten                Iune29,2017             38657         Gulf Trans              $5,000.00

         Eleven              August 4,2017            38826         Youth Arts             $30,000.00
                                                                     Council
         Twelve              August    II,20I7        388s2        Shackle Free             $3,250.00
                                                                    Marketing
        Thirteen            September 1,2017          39001           B.C.                  $2,000.00

        Fourteen            September 1,2017          39002      DMT Publishing             $2,595.00

         Fifteen            September 8,2017           1601      JPS Construction           $4,150.00

         Sixteen            December 15,2017          39424         Gulf Trans              $3,500.00

        Seventeen           December 21,2017          39449         Gulf Trans              $3,500.00


          All in violation of Title     18, United States Code, Section 1343

                                           COUNT EIGHTEEN
                                             Monev Laundering
                               Title 18. United States Code. Section 1957(a)

          16. The allegations in paragraphs 1 through 15 of this Indictment are realleged        as though

fully   set forth herein.

          17   . On or about August 29, 2017 , in Mobile County in the Southern District of Alabama,
and elsewhere, defendant

                                       JAMES ANTUAN BLACKMAN

did knowingly engage and attempt to engage in a monetary transaction by, through or to a financial

institution, affecting interstate commerce, in criminally derived property of a value greater than

$10,000; that       is, defendant JAMES ANTUAN BLACKMAN                        caused   a wire transfer of

$39,200.36 to Surety Land Title, Inc., such property having been derived from a specified unlawful
                                                        5
   Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 6 of 7                         PageID #: 6



activity, that is, theft and wire fraud as charged         in Counts One through     Seventeen      of this

lndictment.

          All in violation of Title   18, United States Code, Section   l95l(a).

                                         FORFEITURE NOTICE
                  Title 18, United States Code, Sections 981(aX1XC) and 982(aX1)

          18. The allegations contained in Counts One through Eighteen of this Indictment are

hereby realleged and incorporated by reference for the pu{pose ofalleging forfeiture pursuant to

Title 18, United States Code, Sections 981(a)(1)(C) and 982(aX1).

          19. Pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and982(a)(1), upon

conviction of theft, in violation of Title 1 8, United States Code, Section 666; wire fraud, in

violation of Title 18, United States Code, Section 1343; and money laundering, in violation of

Title   18, United States Code, Section 1957, defendant,

                                      JAMES ANTUAN BLACKMAN

shall forfeit to the United States of America any property constituting, or derived from, proceeds

he obtained directly or indirectly, as the result of such violation(s); any property, real or personal,

involved in such offense(s); and any property traceable to such property. The property to be

forfeited includes, but is not limited to, the following: a money judgment in the amount       of

$200,000.00.

         20. If   any of the properly described above, as a result of any act or omission

ofthe defendant:

                  a.      cannot be located upon the exercise of due diligence;

                  b.      has been transferred or sold to, or deposited with, a third party;

                  c.      has been placed beyond thejurisdiction    ofthe court;

                  d.      has been substantially diminished in value; or

                                                     6
      Case 1:19-cr-00307-KD Document 1 Filed 12/18/19 Page 7 of 7                  PageID #: 7



               e.      has been commingled with other property which cannot be divided

                       without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title

21, United States Code, Section 853(p), as incorporated by Title 18, United States Code, Section

982(a)(1), and Title 28, United States Code, Section 2a6I@).

                                              A TRUE BILL




                                              F                       STATES GRAND JURY
                                              S              DI         OF ALABAMA

zuCHARD V/. MOORE
TINITED STATES ATTORNEY

By:




George              T

Assistant United States Attomey




Sinan Kalayoglu
Assistant    ted States Attomey




     P. Costello
Assistant U.S. Attomey
Chief, Criminal Division                      DECEMBER 2019




                                                  7
